Citation Nr: 1338058	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a cervical spine (neck) disability.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability. 

3. Entitlement to service connection for a right leg disability, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before a VA Decision Review Officer at a February 2012 hearing conducted at the RO, and before the Board at an August 2012 hearing conducted via videoconference.  Transcripts of these hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for disabilities of the cervical spine, claimed as a neck condition, the left shoulder and the right leg, each as directly related to active service.  In addition, the record, including the Veteran's hearing testimony, indicates the claimed left shoulder and/or right leg disabilities may be secondary to his claimed cervical spine disability.  

The Veteran claims his left shoulder, neck and right leg pain began in service, and that this chronic pain has continued since service when he was a supply clerk.  In support of his claim, he has submitted a November 2010 private treatment record noting, in pertinent part, that "[h]is current symptoms are related to those original job related symptoms."  To date, the Veteran has not been provided a VA examination to determine whether any cervical spine, left shoulder and/or right leg condition is etiologically related to active service.  A remand is required to provide the Veteran such an examination.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a final note, the Board observes the Veteran has not been provided notice regarding the evidence necessary to establish a claim of secondary service connection.  On remand, such notice should be provided.  See generally 38 C.F.R. § 3.159(b) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish service connection for left shoulder and right leg disabilities on a secondary basis.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any current disability of the cervical spine, left shoulder and right leg.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer a diagnosis of any current cervical spine, left shoulder and/or right leg disability. For each identified disability, the examiner should then address the following:

a. Is it at least as likely as not (probability of at least 50 percent), that such disability is etiologically related (incurred in, caused or aggravated by) the Veteran's active service?  If a diagnosis of arthritis is rendered, the examiner must specifically comment on any assertions of continuity of symptomatology.  The examiner is instructed that lay persons are competent to report symptoms of pain.

b. For the left shoulder and right leg disabilities only (if diagnosed), is it at least as likely as not (probability of at least 50 percent) that such disability is proximately due to (caused by) a cervical spine disability?

c. For the left shoulder and right leg disabilities only (if diagnosed), is it at least as likely as not (probability of at least 50 percent) that such disability is aggravated by (chronically worsened beyond normal progression) a cervical spine disability?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


